DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 5/13/2020.
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 11/1/2017 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2001044753).
	As for claim 1, Lee teaches an antenna module comprising: 
a plurality of antenna devices (Fig. 10a), each of the plurality of antenna devices comprising: 
a dielectric substrate (Fig. 1, el. 20, 30, 40, 50, 60); 
an antenna on the dielectric substrate (Fig. 1, el. 64); 
and a first feed line configured to transmit a radio frequency signal from a radio frequency processing circuit to the antenna (Fig. 1, 3, one of the pairs of lines that come from the feed point to two of the opposite of four points on the , 
wherein: the first feed line comprises a first branch line and a second branch line within the dielectric substrate (Fig. 1, 3, one of the pairs of lines that come from the feed point to two of the opposite of four points on the radiator), 
the first and second branch lines being connected at a first branch point, the first branch line is configured to transmit the radio frequency signal to a first feed point of the antenna, the second branch line is configured to transmit the radio frequency signal to a second feed point of the antenna, and a phase of the radio frequency signal at the first feed point and a phase of the radio frequency signal at the second feed point are substantially opposite to each another (Fig. 1, 3, one of the lines that come from the feed point to two opposite of the four points on the radiator).

	As for claim 2, Lee teaches an antenna module according to Claim 1, 
wherein: each of the plurality of antenna devices further comprises a ground electrode (Fig. 1, one of el. 52/54), 
at least a portion of the dielectric substrate being between the antenna and the ground electrode (Fig. 1), 
the first branch point is closer to the antenna than the ground electrode, and a length of the first feed line from the radio frequency processing circuit to the first feed point is different than a length of the first feed line from the radio frequency processing circuit to the second feed point (Fig 1, . 

	As for claim 3, Lee teaches an antenna module according to Claim 1, 
wherein: each of the plurality of antenna devices further comprises a ground electrode, at least a portion of the dielectric substrate being between the antenna and the ground electrode (Fig. 1, one of el. 52/54; the only difference in rejection from claim 2 is the assignment of the ground electrodes or the branches in the prior art), 
at least a portion of the dielectric substrate being between the antenna and the ground electrode (Fig. 1), 
the first branch point is further away from the antenna than the ground electrode, and a length of the first feed line from the radio frequency processing circuit to the first feed point is different than a length of the first feed line from the radio frequency processing circuit to the second feed point (Fig 1, 3, the branching points are at different locations, therefore one would be closer to the ground or the antenna than the other, and therefore the feed lines would have different lengths; the only difference in rejection from claim 2 is the assignment of the ground electrodes or the branches or feeding points in the prior art). 

	As for claim 4, Lee teaches an antenna module according to Claim 1, 
wherein as seen in a plan view of the antenna device, the first feed point and the second feed point are arranged symmetrically with respect to a first center line of the antenna (Fig. 2-4, a centerline is chosen where the first and second feed point is equidistant from that line and a line orthogonal to the center line crosses through those feedpoints).

	As for claim 5, Lee teaches an antenna module according to Claim 4, 
wherein: each of the antenna devices further comprises: a third feed point and a fourth feed point; and a second feed line configured to transmit the radio frequency signal from the radio frequency processing circuit to the third feed point and the fourth feed point, as seen in the plan view, the third feed point and the fourth feed point are arranged symmetrically with respect to a second center line of the antenna, the second center line being orthogonal to the first center line, and a line length of the second feed line from the radio frequency processing circuit to the third feed point is different than a line length of the second feed line from the radio frequency processing circuit to the fourth feed point (Fig. 1, 3; the third and fourth feed lines belong to the other pair of the two pairs of feed points that are out of phase; the same construction to show that the lengths are different in the previous claims rejections towards the first pair apply here to the second pair).

	As for claim 6, Lee teaches an antenna module according to Claim 5,
wherein: the first branch point is at a first layer of the dielectric substrate, the second feed line comprises a third branch line and a fourth branch line connected at a second branch point, the second branch point being at a second layer of the dielectric substrate, and each of the plurality of antenna devices further comprises a second ground electrode between the first layer and the second layer (Fig. 1, el. 52/54; this language is broad enough to be read upon the prior art, since the prior arts branches go through multiple layers of the substrate, and therefore each of the branch lines can be present at different levels of substrate at the same time and at different levels of the substrate together).

	As for claim 7, Lee teaches an antenna module according to Claim 1,
wherein: the antenna is inside the dielectric substrate (Fig. 1, el. 64), 
and each of the plurality of antenna devices further comprises a parasitic element, the parasitic element being closer to a surface of the dielectric substrate than the antenna (Fig. 1, el. 66). 

	As for claim 8, Lee teaches an antenna module according to Claim 1, further comprising:
the radio frequency processing circuit, wherein as seen in a plan view of the antenna device, the radio frequency processing circuit and at least one antenna of the plurality of antenna devices overlap (Fig. 1, 3, 4).

	As for claim 9, Lee teaches an antenna device comprising:

a dielectric substrate (Fig. 1, el. 20, 30, 40, 50, 60); 
an antenna on the dielectric substrate (Fig. 1, el. 64); 
and a feed line configured to transmit a radio frequency signal from a radio frequency processing circuit to the antenna (Fig. 1, 3, one of the pairs of lines that come from the feed point to two of the opposite of four points on the radiator), 
wherein: the feed line comprises a first branch line configured to transmit the radio frequency signal to a first feed point of the antenna, and a second branch line configured to transmit the radio frequency signal to a second feed point of the antenna (Fig. 1, 3, one of the pairs of lines that come from the feed point to two of the opposite of four points on the radiator), 
and a phase of the radio frequency signal at the first feed point and a phase of the radio frequency signal at the second feed point are substantially opposite to one another (Fig. 1, 3, one of the lines that come from the feed point to two opposite of the four points on the radiator).

	As for claim 10, Lee teaches an antenna module comprising: 
a plurality of antenna devices (Fig. 10a), each of the plurality of antenna devices comprising: 
a dielectric substrate (Fig. 1, el. 20, 30, 40, 50, 60); 
an antenna on the dielectric substrate (Fig. 1, el. 64); 
and a feed line configured to transmit a radio frequency signal from a radio frequency processing circuit to the antenna (Fig. 1, 3, one of the pairs of lines that come from the feed point to two of the opposite of four points on the radiator), 
wherein: the feed line comprises a first line configured to transmit the radio frequency signal to a first feed point of the antenna, and a second line configured to transmit the radio frequency signal to a second feed point of the antenna (Fig. 1, 3, one of the pairs of lines that come from the feed point to two of the opposite of four points on the radiator), 
the second line is further configured to receive the radio frequency signal from the first line by electromagnetic coupling with the first line within the dielectric substrate, and a phase of the radio frequency signal at the second feed point is substantially opposite to a phase of the radio frequency signal at the first feed point (Fig. 1, 3, one of the lines that come from the feed point to two opposite of the four points on the radiator).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845